Case 0:19-cv-62437-KMM Document 24-2 Entered on FLSD Docket 12/18/2019 Page 1 of 3

airprosusa.com/air- around-the-clock + G | Search... LQ

 

& Call 866-399-1089

Cia 77 Fm "enanl eat
Broward County,

[aac Palm Beach County

 

PEOPLE LOVE US!

READ MORE REVIEWS HERE

 

Qom=

Service Technician, AC...

airprosusa.corn/air-around-the-clock 7 || Search... LQ

 

 

wwe

SSP Ve Weel M el Cle @ CeCe mor

Our Special Deals

10% Off Senior, Military & First Responders Discount!
-(Free service Call With Repair)

-FREE 1 Year Warranty On Repairs

- FREE Warranty On AC Replacement & Parts!

- Same Day Services

-§59 AC Tune Up Special

 

We also offer 2.9 financing for 36 months on new equipment with
approved credit.

 

 

 

Call 866-399-1089
Fort Lauderdale Florida & The Following Counties:
Miami Dade County,
Broward County,
Palm Beach County

PUSSIES et Due UG CES OC Ceta Ce rey eat

Pry Cleo ie tM lehman a MAO eae ELE CML ECE ES)
Teco R OR eee tor Obi eh ta omen OR Scum toed!
Oe R Cana eT CCM mre er Cm nT
RU rls ee mece eC RUe eee a ole

Why should you use us for your heating and cooling needs? All FL AIR PROS isn't like
other large companies in town where you never know who you will talk to or who will
Ta a Coe ce Router it garytecent base cel ter (ema elt Ca
every service call seriously. We want your business! You can always expect friendly
Roar aN Rong smog soc Gr Revi ge Poca rarities eet er
conditioning unit or heating system, air equipment replacement, or provide a
complete design/rebuild project to fit your budget. After you are completely satisfied

 
Case 0:19-cv-62437-KMM Document 24-2 Entered on FLSD Docket 12/18/2019 Page 2 of 3

FE http://www airprosusa.com/air- around-the-clock + G || Searchin Q-

  

AC Service Technician, AC.

B

CR CR oR ea a OTT

63 pyc 5
show up at your door. We are a small family owned and operated business. We take
every service call seriously. We want your business! You can always expect friendly
Pere cs emote Coom nein carne tte
conditioning unit or heating system, air equipment replacement, or provide a
complete design/rebuild project to fit your budget. After you are completely satisfied
with the job we do, we hope you will tell your friends and family about FL AIR PROS
priate tor iets ct

nds of cooling equipment

$500 Off New AC Units!
eae dace)

ie d contractor

Peel ala acrid

er Prt

ASP Te Ue Ln)
FUE Ctra tai
. Petes To Every Customer! That's
Sr Takers alee
Tae ae Seas a VEL

i

cera
aia aos
Paes

ey CC)

 

 

@

AC Service Technician, AC... ||"

http://wanwairprosusa.com/air-around-the-clock 7 || Search... Q~

 

ation can freeze, and when it
el

HB:
FREE Service Call
napa MULE

Naas Ua ule e lee Leslie aa

Dee deen ene aen? vier

(Goodman) {fe:)

 

Residential & Commercial AC Repairs, Air Around The Clock Service

‘We realize homeowners are often wary of letting service technicians into their home, so we go out of our way to care for your home as
if it were our own. Our technicians wear shoe coverings to protect your flooring and lay down drop cloths as needed to protect
furniture and other items. After we identify the problem, we explain to you what the problem is, what repair options you have and
what it will cost to make the repair. We use clear, simple language, so that you can be comfortable with your decision. You can expect
the following as well when you choose us to make repairs to your air conditioner:

Professional, courteous treatment
‘On-time arrival

Flexible payment options
‘Commercial AC Repairs

There is no good time for an air conditioner to act up or break down. Quality workmanship, guaranteed satisfaction and affordable
pricing are how we earned the reputation of being a leading air conditioning contractor in South Florida and AC repair company
servicing Fort Lauderdale and surrounding cities Florida. For the ultimate in residential and commercial air conditioning repairs,
contact our friendly staff at FL AIR PROS in FT Lauderdale and most of South Florida.

$500 off on new AC units

$2500 on new AC Installation System, AC/HVAC Systems starting at only $1995

 
Case 0:19-cv-62437-KMM Document 24-2

 

 

B

 

wuvwaieprosusa.com/air-around-the-clock

AC Service Technician, AC... |

Entered on FLSD Docket 12/18/2019 Page 3 of 3

+ | Search pe

 

Call 866-399-1089
Miami Dade County,
Broward County,
Palm Beach County

(Se WET WHET YOU CIOUSE US

Professional, courteous treatment
On-time arrival

Flexible payment options
Commercial AC Repairs

THERE Tepes to yOUr-aar

‘There is no good time for an air conditioner to act up or break down. Quality workmanship, guaranteed satisfaction and affordable
pricing are how we earned the reputation of being a leading air conditioning contractor in South Florida and AC repair company
servicing Fort Lauderdale and surrounding cities Florida. For the ultimate in residential and commercial air conditioning repairs,

contact our friendly staff at FL AIR PROS in FT Lauderdale and most of South Florida.

$500 off on new AC units

$2500 on new AC Installation System, AC/HVAC Systems starting at only $1995

Pe
Bye CUM En curure Mu ae Coan
PICs eeu cts
Pe eects cen eaten)
that provide cooling, heating, indoor air
quality, energy saving, and ECO friendly
design.

&. tt “
FREE Service Calls

AC service call FREE (includes minor
repairs!)

Baccavoatere li mui wesr tial

-Free 1 year warranty on repairs!
-Same Day services

We proudly serve

Miami, Miami Beach, Homestead, Kendall,
Hialeah, Miami Lakes, Aventura, Doral, Jupiter,
Palm Beach Gardens, West Palm Beach, Lake
Worth, Boynton Beach, Delray Beach, Boca
Raton, Royal Palm Beach, Deerfield Beach, Coral
‘Springs, Pompano Beach, Fort Lauderdale,
Hollywood, Sunrise along with all surrounding
Cities within 30 miles.

rela vie}

Heat pumps heat and cool differently than
furnaces and central air conditioners, so
Trl Mee tects Ui sata anata)
TENA eM eset eats ANoL <

Te eee eMites ocersutec Mtn tse l ss
eV sents he PTs ae}
Pre Re eri unicbe tse teas taty
Poe

 

10% Off Senior, Military &
First Responders Discount!

 

Licensed Bonded & Insured
#CAC1819010
